Citation Nr: 1214748	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-22 281	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a C-section scar.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral flatfoot (pes planus).

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions of the Waco, Texas RO.  In February 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no additional evidence has been received and the 60 day period has lapsed.

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right shoulder disability, bilateral hearing loss, bilateral flatfoot, and sleep apnea are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


FINDING OF FACT

The Veteran acquired a disabling  C-section scar during her active duty service.




CONCLUSION OF LAW

Service connection for a C-section scar is warranted.  38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted records from the U.S. Army Hospital at Fort Campbell, Kentucky indicating that in March 1979 she underwent a Cesarean section, involving a midline incision to the abdomen to access the uterus and deliver her baby.  On December 1980 treatment, a lower abdomen C-section scar was noted.  

At the February 2012 videoconference Board hearing, the Veteran testified that she delivered a baby by Cesarean section at Fort Campbell, Kentucky, on March 23, 1979.  She testified that she still has a residual scar from the C-section, and did not have any further C-sections during or after service.  She testified that the scar caused her discomfort at times.   

It is clear that the Veteran delivered a baby by C-section during her active duty service.  The Board finds credible her testimony that she still has a scar from the procedure and that it occasionally causes her some discomfort.  It is therefore shown that there is a current scar which was acquired in service.  While the extent to which the scar is disabling is not clear, the scar constitutes an anatomical defect acquired in service.  Therefore, service connection for the C-section scar is warranted.  


ORDER

Service connection for a C-section scar is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

Based on the Veteran's testimony at the February 2012 videoconference Board hearing, it appears that both service treatment records and post-service VA treatment records pertaining to the remaining matters on appeal are missing from the record.  

Regarding a right shoulder disability, the Veteran testified that she sought treatment once or twice for the shoulder while serving on active duty in Germany, and was given anti-inflammatories and told to rest.  Regarding bilateral hearing loss, she testified that she was a supply clerk in the motor pool while stationed in Germany, exposing her to noise trauma from constant generators and truck without the benefit of any kind of hearing protection, and she complained of hearing problems before she separated from service.  Regarding bilateral flatfoot, she testified that she was treated for such disability in service while stationed in Germany, at Frankfurt Army Hospital; she testified that she was given custom-made leather inserts for both feet based on her complaints of pain and swelling in the feet.  She testified that she went to sick call many times with complaints regarding her feet, and had to do remedial physical training because she could not run in the time allotted due to foot pain.  Regarding sleep apnea, she testified that she began having sleep problems while on active duty, which left her feeling very tired during the day.  She testified that she complained about this problem when she was hospitalized for several days at Fort Lee, Virginia, and was told she had mononucleosis and then anemia; she testified that the anemia resolved yet her symptoms continued, and she believed her symptoms represented an undiagnosed sleep apnea.   

The STRs currently in the claims file are silent for any such treatment for the disabilities on appeal.  However, the Veteran's detailed accounts (which the Board finds no reason to question at this time) suggest there may be outstanding STRs, including from the Army hospitals in Frankfurt, Germany and at Fort Lee, Virginia.  A review of the claims file revealed that exhaustive development for such treatment records (from the two Army hospitals for the time period in question) has not been completed.  Given the critical nature of any such records, further development to secure them is necessary.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has stated (and is competent to observe) that she has continued to have symptoms of bilateral hearing loss, bilateral flatfoot, and sleep apnea since separation from service.  Given the lay statement submitted from her estranged husband corroborating the Veteran's account of sleep problems (loud snoring, gasping noises, and waking up often at night) in service, and her credible testimony regarding exposure to acoustic trauma and initial foot complaints in service, as well as the Veteran's accounts that she has experienced symptoms of the disabilities remaining on appeal continuously since service, the "low threshold" standard outlined in McLendon is met.  The questions presented (whether based on the entire record the Veteran has current disabilities of bilateral hearing loss, bilateral flatfoot, and sleep apnea related to service) are medical questions, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of bilateral hearing loss, bilateral flatfoot, and sleep apnea.

Finally, the Veteran testified that she has sought ongoing treatment for the disabilities on appeal from the El Paso VA Outpatient Clinic.  She testified that she underwent a VA sleep study in 2005.  While the claims file contains treatment records from April 2008 through April 2010, older VA treatment records, from prior to 2008, do not appear to have been obtained.  The most recent treatment records included in the claims file are from April 2010.  Such records of treatment would be pertinent and perhaps critical evidence regarding all four claims remaining on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to secure complete STRs records of the alleged treatment the Veteran reports she received for the disabilities on appeal in service.  The development must specifically include contacting the base medical facilities at Fort Lee and in Frankfurt, Germany (and all facilities where the records sought may have been retired) with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.

2.  The RO should also secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records from prior to April 2008 and since April 2010.  

3.  The RO should review the records received pursuant to the above development, and then arrange for any further development suggested by the information therein, including if necessary a new VA examination regarding the nature and likely etiology of a right shoulder condition.  

4.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies), to determine the likely etiology of her hearing loss disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion responding to the following:  

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to her active duty service, including as due to her recognized exposure to noise trauma therein?  

The examiner must explain the rationale for all opinions.  If noise trauma in service is not considered to be a likely etiology, the explanation should include some discussion of the etiological factors considered more likely.  

5.  The RO should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of her diagnosed obstructive sleep apnea.  Based on examination of the Veteran and review of the entire record (to specifically include the service treatment records noting complaints of sleep difficulties during active duty service and the lay statements by the Veteran's spouse describing continuity of allegedly pertinent complaints ), the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's diagnosis of obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) her active duty service from December 1977 to October 1981?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion the examiner should comment on the lay statements by the Veteran and her husband, i.e., whether their descriptions present a disability picture of continuity of sleep apnea, and whether they may reasonably be found to support that sleep apnea was manifested during her active duty service and since.  The examiner should also discuss the known causes of sleep apnea, and the factors for such shown in the instant case (both during and outside of active duty service).  

6.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disabilities found of her feet.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the bilateral feet.

(b) As to each disability entity diagnosed of the bilateral feet, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented is consistent with the Veteran's accounts that she had such disability in service and continually since her discharge from active service (in October 1981)?  The examiner must explain the rationale for all opinions offered.  

7.  The RO should then readjudicate the matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


